DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 Mar 2021 has been entered.

Response to Amendment
The amendment filed 1 Mar 2021 has been entered. Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  defining of the consensus verification phase. 
Claims 2-8, 10-14, and 16-20 are rejected due to the dependency from claims 1, 9, and 15.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-9, 11-12, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin”, 2nd Ed., 2015; already of record in IDS; hereinafter Antonopoulos) in view of Guney et al. (US 2017/0083598 A1; already of record in IDS; hereinafter Guney).
With respect to claim 1:
	Antonopoulos teaches A method comprising: (See at least Antonopoulos: page 2, 2nd par.)
before a consensus verification phase begins:... (See at least Antonopoulos: page 179, 5th & 6th pars. It is noted that since the limitation is an intended use, no patentable weight is given.)
performing, by the first server, an asymmetric signature legality verification on the blockchain transaction; (By disclosing, before forwarding transactions to its neighbors, every bitcoin node that receives a transaction will first verify the transaction, including a number of signature operations contained in the transaction. Elliptic curve cryptography is a type of asymmetric or public-key cryptography based on the discrete logarithm problem as expressed by addition and multiplication on the points of an elliptic curve. In addition, the private key is used to create signatures that are required to spend bitcoins by proving ownership of funds used in a transaction, and the public key is calculated from the private key using elliptic curve multiplication. See at least Antonopoulos: page 180, 2nd par.; page 65, 6th & 7th pars.; page 63, 2nd par.)
in response to the first server determining that the blockchain transaction passes the asymmetric signature legality verification: (By disclosing, before forwarding transactions to its neighbors, every bitcoin node that receives a transaction will first verify the transaction. This ensures that only valid transactions are propagated across the network. See at least Antonopoulos: page 180, 2nd par.)
storing, by the first blockchain node, the blockchain transaction into the memory; and (By disclosing, Somehow, every node in the network, acting on information transmitted across insecure network connections, can arrive at the same conclusion and assemble a copy of the same public ledger as everyone else. A matching transaction in the pool (store), or in a block in the main branch, must exist. See at least Antonopoulos: page 179, 2nd par.; page 180, 4th par.)
broadcasting, by the first blockchain node, the blockchain transaction to each of a plurality of second blockchain nodes, causing each of the second blockchain nodes to store the blockchain transaction in a memory corresponding to the each second blockchain node in response to the each second blockchain node determining that the blockchain transaction passes the asymmetric signature legality verification;  (By disclosing, the resulting transaction is then sent to the neighboring nodes in the bitcoin network so that it can be propagated across the entire bitcoin network. In addition, almost every node on the bitcoin network maintains a temporary list of unconfirmed transactions called the memory pool, 1nempool, or transaction pool. Nodes use this pool to keep track of transactions that are known to the network (broadcast blockchain transaction) but are not yet included in the blockchain. See at least Antonopoulos: page 180, 1st, 2nd & 4th pars.; page 65, 7th par.; page 158, 1st par.)
generating, by the first blockchain node, a pre-processed data block comprising an identifier of the blockchain transaction that has passed the asymmetric signature legality verification and has been broadcast to the plurality of second blockchain nodes; and (By disclosing, after validating transactions (determining that a preset condition is satisfied), a bitcoin node will add them to the memory pool, or transaction pool, where 
during a consensus verification phase:... (See at least Antonopoulos: page 179, 5th & 6th pars. It is noted that since the limitation is an intended use, no patentable weight is given.)
broadcasting, by the second server, the pre-processed data block to each of the plurality of second blockchain nodes, causing the each second blockchain node to verify the pre-processed data block based at least on the identifier of the blockchain transaction that has passed the asymmetric signature legality verification and has been stored at the second blockchain node before the consensus verification phase began. (By disclosing, Jing's mining node transmits the block to all its peers. They receive, validate, and then propagate the new block. The final step in bitcoin's decentralized consensus mechanism is the assembly of blocks into chains and the selection of the chain with the most proof of work. Once a node has validated a new block, it will then attempt to assemble a chain by connecting the block to the existing blockchain. Jing's node collects, validates, and relays new transactions just like any other node. Unlike other nodes, however, Jing's node will then aggregate these transactions into a candidate block (pre-processed data block). Furthermore, The pool server constructs a candidate block by aggregating transactions, adding a coinbase transaction (with extra nonce space), calculating the merkle root (identifier of the blockchain transaction), and linking to the previous block hash. See at least Antonopoulos: page 200, 1st through 4th pars.; page 201, 2nd & 5th pars.; page 202, 1st and 2nd pars.; page 181, 6th par. through page 182, 1st par.; page 211, 5th par. It is noted that since the limitation “before the consensus verification phase began” is an intended use, no patentable weight is given.)

Guney, directed to system and method for maintaining consistency across a decentralized database cluster and thus in the same field of endeavor, teaches 
...receiving, by a first blockchain node, a blockchain transaction from a client, wherein the first blockchain node comprises a plurality of servers and a memory coupled to the plurality of servers; (By disclosing, master database servers 418, 428, and 438 perform load-balancing functions, dividing actions among the various servers within the shard. For example, when master database server 418 receives an instruction, master database server 418 forwards the instruction to one of the servers in shard 410 (server 412, server 414, and server 416). System bus 214 also is coupled to a memory storage unit 208, where memory storage unit 208 can comprise (i) volatile (e.g., 
selecting, by the first blockchain node, a first server of the plurality of servers according to load balancing among the plurality of servers;... (By disclosing, an incoming instruction is received by load balancer 540 and distributed to one of the servers. Any instruction serviced by any server in server set 560 will get serviced by one of the servers in server set. See at least Guney: paragraph(s) [0054], [0056], [0058], [0065], [0069] & [0071])
...selecting, by the first blockchain node, a second server of the plurality of servers according to load balancing among the plurality of servers; and (As stated above, see at least Guney: paragraph(s) [0054], [0056], [0058], [0065], [0069] & [0071])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Bitcoin teachings of Antonopoulos to incorporate the system and method for maintaining consistency across a decentralized database cluster teachings of Guney for the benefit of ensuring that 
Examiner’s Note: 
The limitations “before a consensus verification phase begins” in claim 1, line 2, “during a consensus verification phase” in claim 1, line 22, and “before the consensus verification phase began” in claim 1, line 29 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claims 9 and 15:
	Antonopoulos teaches A method comprising: (See at least Antonopoulos: page 2, 2nd par.)
	A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors associated with one or more servers of a second blockchain node, cause the one or more processors to perform operations comprising: (See at least Antonopoulos: page 2, 2nd par.; page 158, 1st & 6th par.; page 211, 4th par.)
before a consensus verification phase begins:... (See at least Antonopoulos: page 179, 5th & 6th pars.)
performing, by the first server, an asymmetric signature legality verification on the blockchain transaction; (By disclosing, before forwarding transactions to its neighbors, every bitcoin node that receives a transaction will first verify the transaction, including a number of signature operations contained in the transaction. Elliptic curve cryptography is a type of asymmetric or public-key cryptography based on the discrete logarithm problem as expressed by addition and multiplication on the points of an elliptic curve. In addition, the private key is used to create signatures that are required to spend bitcoins by proving ownership of funds used in a transaction, and the public key is calculated from the private key using elliptic curve multiplication. See at least Antonopoulos: page 180, 2nd par.; page 65, 6th & 7th pars.; page 63, 2nd par.)
in response to the first server determining that the blockchain transaction passes the asymmetric signature legality verification, storing, the first server, the transaction request into the memory; and (By disclosing, nd par.; page 180, 2nd and 4th pars.)
during a consensus verification phase:...  
receiving, by the second server, a pre-processed data block broadcast by the first blockchain node, wherein the pre-processed data block comprises an identifier of the blockchain transaction that has passed the asymmetric signature legality verification and has been stored at the second blockchain node before the consensus verification phase began; and (By disclosing, after validating transactions (determining that a preset condition is satisfied), a bitcoin node will add them to the memory pool, or transaction pool, where transactions await (generating a pre-processed block) until they can be included (mined) into a block (before performance of before the consensus verification phase began” is an intended use, no patentable weight is given.)
performing, by the second server, consensus verification on the pre-processed data block based at least on the identifier of the blockchain transaction that has passed the asymmetric signature legality verification and has been stored at the second blockchain node before the consensus verification phase began. (By disclosing, before forwarding transactions to its neighbors, every bitcoin node that receives a transaction will first verify the transaction. Elliptic curve cryptography is a type of asymmetric or public-key cryptography based on the discrete logarithm problem as expressed by addition and multiplication on the points of an elliptic curve. In addition, after validating transactions, a bitcoin node will add them to the memory pool, or transaction pool, where transactions await until they can be included (mined) into a block. Jing's node collects, validates, and relays new transactions just like any other node. Unlike other nodes, however, Jing's node will then aggregate these transactions into a candidate block (pre-processed data block). Furthermore, The pool server constructs a candidate block by aggregating transactions, adding a coinbase transaction (with extra nonce space), calculating the merkle root (identifier of the blockchain transaction), and linking to the previous block hash. See at least Antonopoulos: page 180, 2nd par.; page 65, 7th par.; page 181, 6th par. through page 182, 1st par.; page 211, 5th par. It is noted that since the limitation “before the consensus verification phase began” is an intended use, no patentable weight is given.)
However, Antonopoulos does not teach ...selecting, by a second blockchain node, a first server from a plurality of servers according to load balancing among the plurality of servers, wherein the second blockchain node comprises the plurality of servers and a memory coupled to the plurality of servers; receiving, by the first server, a blockchain transaction broadcast by a first blockchain node;, and ...selecting, by the second blockchain node, a second server from the plurality of servers according to load balancing among the plurality of servers.
Guney, directed to system and method for maintaining consistency across a decentralized database cluster and thus in the same field of endeavor, teaches 
selecting, by a second blockchain node, a first server from a plurality of servers according to load balancing among the plurality of servers, wherein the second blockchain node comprises the plurality of servers and a memory coupled to the plurality of servers; (By disclosing, an incoming instruction is received by load balancer 540 and distributed to one of the servers. Any instruction serviced by any server in server set 560 will get serviced by one of the servers in server set. See at least Guney: paragraph(s) [0054], [0056], [0058], [0065], [0069] & [0071])
receiving, by the first server, a blockchain transaction broadcast by a first blockchain node;  (By disclosing, master database servers 418, 428, and 438 perform load-balancing functions, dividing actions among the various servers within the shard. For example, when master database server 418 receives an instruction, master database server 418 forwards the instruction to one of the servers in shard 410 (server 412, server 414, and server 416). System bus 214 also is coupled to a memory storage unit 208, where memory storage unit 208 can comprise (i) volatile (e.g., transitory) memory, such as, for example, read only memory (ROM) and/or (ii) non-volatile (e.g., non-transitory) memory, such as, for example, random access 
...selecting, by the second blockchain node, a second server from the plurality of servers according to load balancing among the plurality of servers; (As stated above, see at least Guney: paragraph(s) [0054], [0056], [0058], [0065], [0069] & [0071])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Bitcoin teachings of Antonopoulos to incorporate the system and method for maintaining consistency across a decentralized database cluster teachings of Guney for the benefit of ensuring that the database and/or index of the database remains up-to-date, without adversely affecting the operation of the database system. (See at least Guney: paragraph [0088])
Examiner’s Note: 
The limitations “before a consensus verification phase begins” in claim 9, line 2; and claim 15, line 5, “during a consensus verification phase” in claim 9, line 13; and claim 15, line 16, and “before the consensus verification phase began” in claim 9, lines 19 and 23; and claim 15, lines 22 and 25 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed 
With respect to claims 3, 11, and 17:
	Antonopoulos and Guney teach the method according to claim 1, the method according to claim 9, and the non-transitory computer-readable storage medium according to claim 15, as stated above.
Guney, in the same field of endeavor, further teaches wherein: 
the first blockchain node further comprises a routing device coupled to the plurality of servers; (By disclosing, when master database server 418 receives an instruction, master database server 418 forwards the instruction to one of the servers in shard 410 (server 412, server 414, and server 416). See at least Guney: paragraph(s) [0054] & [0056])
selecting, by the first blockchain node, the first server of the plurality of servers according to load balancing among the plurality of servers comprises selecting, by the routing device, the first server of the plurality of servers according to load balancing among the plurality of servers; and (By disclosing, an incoming instruction is received by load balancer 540 and distributed to one of the servers. Any instruction serviced by any server in server set 560 will get serviced by one of the servers in server set. In addition, when performing server set-based routing, when a server needs to call a server from another shard for a shard-level query, it will call a server from the server set that is assigned to that shard. See at least Guney: paragraph(s) [0054], [0056], [0058], [0065], [0069], [0071] & [0113]-[0119])
selecting, by the first blockchain node, the second server of the plurality of servers according to load balancing among the plurality of servers comprises selecting, by the routing device, the second server of the plurality of servers according to load balancing among the plurality of servers. (As stated above, see at least Guney: paragraph(s) [0054], [0056], [0058], [0065], [0069], [0071] & [0113]-[0119])
With respect to claims 4, 12, and 18:
	Antonopoulos and Guney teach the method according to claim 3, the method according to claim 11, and the non-transitory computer-readable storage medium according to claim 17, as stated above.
Guney, in the same field of endeavor, further teaches wherein the routing device comprises a load-balancing device. (By disclosing, when master database server 418 receives an instruction, master database server 418 forwards the instruction to one of the servers in shard 410 (server 412, server 414, and server 416). See at least Guney: paragraph(s) [0054], [0056] & [0113]-[0119])
With respect to claim 8:
	Antonopoulos and Guney teach the method according to claim 1, as stated above.
Guney, in the same field of endeavor, further teaches wherein: 
before generating, by the first blockchain node, the pre-processed data block, further comprising transferring the plurality of blockchain transactions from the memory to a third server of the plurality of servers, or marking the plurality of blockchain transactions in the memory; and (By disclosing, master database servers 418, 428, and 438 can pre-process a query (blockchain transactions). The point at which all servers in the cluster commit all their pending changes is coordinated through a mechanism that relies on specialized "marker messages" that are injected into the update stream at predefined intervals. See at least Guney: paragraph(s) [0028], [0058] & [0127]-[0128])
generating, by the first blockchain node, the pre-processed data block comprises generating, by the third server, the pre-processed data block. (By disclosing, after validating transactions (determining that a preset condition is satisfied), a bitcoin node will add them to the memory pool, or transaction pool, where transactions await (generating a pre-processed block) until they can be included (mined) into a block (before performance of consensus verification). Jing's node collects, validates, and relays new transactions just like any other node. See at least Antonopoulos: page 180, 2nd par.; page 181, 6th par.)
Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos in view of Guney, as applied to claims 1, 9, and 15, and in further view of Korsunsky et al. (US 20110238855 A1; hereinafter Korsunsky), Gibson et al. (US 20140074991 A1; hereinafter Gibson), and Lingappa (US 20150371224 A1; hereinafter Lingappa).
With respect to claims 2, 10, and 16:
	Antonopoulos and Guney teach the method according to claim 1, the method according to claim 9, and the non-transitory computer-readable storage medium according to claim 15, as stated above.
	However, Antonopoulos and Guney do not teach wherein the plurality of servers share one or more of the following: one node identity (ID) corresponding to the first blockchain node, a 
	Korsunsky, directed to processing data flows with a data flow processor and thus in the same field of endeavor, teaches wherein the plurality of servers share one or more of the following: one node identity (ID) corresponding to the first blockchain node,... (By disclosing, node RAM 706 (and/or some read/write capable device) may contain node-representing data structures whose contents may have been determined from some set of one or more of patterns to be matched. When matching engine 708 thereby detects a match, it may present an address to table RAM 710 dictated by the match-indicating node's identity. See at least Korsunsky: paragraph(s) [0238]-[0239] & [0250]-[0256])
	Gibson, directed to systems and methods for dynamic networked peer-to-peer content distribution and thus in the same field of endeavor, teaches ...a point-to-point routing table. (By disclosing, a routing table including IP addresses of the source of the video content provides a grouping mechanism and a sorting mechanism to provide at least one grouping of peer nodes having the common content. See at least Gibson: paragraph(s) [0049])
	Lingappa, directed to cryptocurrency infrastructure system and thus in the same field of endeavor, teaches ...a pair of asymmetric public and private keys corresponding to the first blockchain node. (By disclosing, the node verification key pair may be an asymmetric key pair such that the node verification public key may be used to encrypt a message sent from a node to the management system server computer 150, and the corresponding node verification private key for that node may be used by the management system server computer 150 to decrypt the message. See at least Lingappa: paragraph(s) [0058])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Antonopoulos and Guney to incorporate the processing data flows with a data flow processor teachings of Korsunsky for the benefit of protecting computer systems and databases from viruses, attacks from hackers and other unauthorized intrusions, spyware, spam, phishing and other scams, malicious activities and code (See at least Korsunsky: paragraph(s) [0003]), the systems and methods for dynamic networked peer-to-peer content distribution teachings of Gibson for the benefit of providing systems and methods for peer-to-peer (P2P) dynamic networks and/or sub-networks for file distribution between peers receiving the same content (See at least Gibson: paragraph(s) [0041]), and the cryptocurrency infrastructure system teachings of Lingappa for the benefit of integrating a management system into a . 
Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos in view of Guney, as applied to claims 1, 9, and 15, and in further view of Li (US 7409460 B1; hereinafter Li).
With respect to claims 5, 13, and 19:
Antonopoulos and Guney teach the method according to claim 1, the method according to claim 9, and the non-transitory computer-readable storage medium according to claim 15, as stated above.
	However, Antonopoulos and Guney do not teach wherein: the first blockchain node further comprises a gateway; selecting, by the first blockchain node, the first server of the plurality of servers according to load balancing among the plurality of servers comprises selecting, by the gateway, the first server of the plurality of servers according to load balancing among the plurality of servers; and selecting, by the first blockchain node, the second server of the plurality of servers according to load balancing among the plurality of servers comprises selecting, by the gateway, the second server of the plurality of servers according to load balancing among the plurality of servers.
wherein: 
the first blockchain node further comprises a gateway; (By disclosing, processing unit 300 can operate, for example, as a router, bridge, firewall, gateway, distributor, load balancer, traffic manager, or proxy server. It is to be noted that these functions are not necessarily distinct from each other. For example, a traffic manager may perform load balancing and control an array of servers. See at least Li: col. 4, lines 3-10)
selecting, by the first blockchain node, the first server of the plurality of servers according to load balancing among the plurality of servers comprises selecting, by the gateway, the first server of the plurality of servers according to load balancing among the plurality of servers; and (By disclosing, the mass memory stores program code and data for implementing a load balancer, and program code and data for implementing a persistence engine. See at least Li: col. 4, lines 11-34; col. 3, lines 38-56)
selecting, by the first blockchain node, the second server of the plurality of servers according to load balancing among the plurality of servers comprises selecting, by the gateway, the second server of the plurality of servers according to load balancing among the plurality of servers.  (As stated above, see at least Li: col. 4, lines 11-34; col. 3, lines 38-56)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Antonopoulos and Guney to incorporate the method and apparatus for managing network traffic teachings of Li for the benefit of managing and distributing Internet, intranet or other user requests across redundant arrays of network servers, regardless of the platform type. (See at least Li: col. 1, lines 11-23)
Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos in view of Guney, as applied to claims 1, 9, and 15, and in further view of Feeney (US 2016/0098723 A1; hereinafter Feeney).
With respect to claims 6, 14, and 20:
Antonopoulos and Guney teach the method according to claim 1, the method according to claim 9, and the non-transitory computer-readable storage medium according to claim 15, as stated above.
However, Antonopoulos and Guney do not teach wherein performing the asymmetric signature legality verification on the blockchain transaction comprises: obtaining a public key of a public-private key pair of a user associated with 
Feeney, directed to system and method for block-chain verification of goods and thus in the same field of endeavor, teaches wherein performing the asymmetric signature legality verification on the blockchain transaction comprises: 
obtaining a public key of a public-private key pair of a user associated with the client, wherein the blockchain transaction is encrypted with a private key of the public-private key pair; (By disclosing, either the encryption or decryption key cannot be readily deduced without additional secret knowledge, even given the possession of the corresponding decryption or encryption key, respectively; a common example is a "public key cryptographic system," in which possession of the encryption key does not make it practically feasible to deduce the decryption key, so that the encryption key may safely be made available to the public. A digital signature is an encrypted a mathematical representation of a file using the private key of a public key cryptographic system. The signature may be verified by decrypting the encrypted mathematical 
obtaining decrypted information of the blockchain transaction by decrypting the blockchain transaction with the public key; and (As stated above, see at least Feeney: paragraph(s) [0034] & [0111]-[0112])
verifying the decrypted information of the blockchain transaction. (As stated above, see at least Feeney: paragraph(s) [0034] & [0111]-[0112])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Antonopoulos and Guney to incorporate the system and method for block-chain verification of goods teachings of Feeney for the benefit of allowing manufacturers, merchants, and consumers to verify the authenticity of goods quickly and accurately. (See at least Feeney: paragraph [0036])
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos in view of Guney, as applied to claim 1, and in further view of Davis (US 2017/0344987 A1; already of record in IDS; hereinafter Davis).
With respect to claim 7:
the method according to claim 1, as stated above.
However, Antonopoulos and Guney do not teach wherein generating the pre-processed data block comprises: determining a plurality of sub-hash values of a plurality of blockchain transactions according to a hash algorithm, the plurality of blockchain transactions comprising the received blockchain transaction; generating a hash value according to an order of a queue of identifiers of the plurality of blockchain transactions; and packaging the generated hash value and the queue of the plurality of identifiers in the order into the pre-processed data block.
Davis, directed to method and system for an efficient consensus mechanism for permissioned blockchain using bloom filters and audit guarantees and thus in the same field of endeavor, teaches wherein generating the pre-processed data block comprises: 
determining a plurality of sub-hash values of a plurality of blockchain transactions according to a hash algorithm, the plurality of blockchain transactions comprising the received blockchain transaction; (By disclosing, the generation module 214 of the auditing node 102 may generate a temporary block header for a potential new block to be added to the permissioned blockchain for a specific set of unconfirmed transactions, such  
generating a hash value according to an order of a queue of identifiers of the plurality of blockchain transactions; and (By disclosing, the auditing node 102 and each consensus node 106 may be configured to order the transaction reference values prior to generation of the Merkle root, such that each consensus node 106 generates the Merkle root with the transaction references in the same order. See at least Davis: paragraph(s) [0020], [0033] & [0071]; cl. 6)
packaging the generated hash value and the queue of the plurality of identifiers in the order into the pre-processed data block. (By disclosing, the slot identifier may be an identification value representative of a slot to which the corresponding transaction value belongs. The slot may be a demarcation or other categorical organization used for the organization of transactions to be added to the permissioned blockchain. See at least Davis: paragraph(s) [0026])


Response to Arguments
Applicant's arguments filed 1 Mar 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
In response to applicant’s argument that no item in the checklist at p. 180 of Antonopoulos is related to the Elliptic curve cryptography, and Antonopoulos provides no reason to modify the checklist to add any verification related to the Elliptic curve cryptography, it is noted that the checklist in page 180 of Antonopoulos includes “signature operations contained in the transaction” and the signature operations for transaction verification are connected to the public/private key pair through the Elliptic curve cryptography, a type of asymmetric or public-key cryptography. (See at least Antonopoulos: page 180, 2nd par.; page 65, 6th & 7th pars.; page 63, 2nd par.)
In response to applicant's argument that the cited art does not teach or suggest "before a consensus verification phase begins, ... generating, by the first blockchain node, a pre-processed data block comprising an identifier of the blockchain transaction that has passed the asymmetric signature legality verification and has been broadcast to the plurality of second blockchain nodes", "during a consensus verification phase, broadcasting, by the second server, the pre-processed data block to each of the plurality of second blockchain nodes, causing the before the consensus verification phase began", a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Especially, the term “consensus verification phase” is not defined clearly in the claims and the specification. As Antonopoulos stated, “Emergent, because consensus is not achieved explicitly-there is no election or fixed moment when consensus occurs.” (See at least Antonopoulos: rd par.)  The claims (and the specification) do not recite any limitations that can be construed the other way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quinn (WO2017163090A1) teaches device, method and system for a distributed ledger, including that Transactions are entered into the Memory Pool on a node and Those transactions are broadcast to all nodes, and put into the Memory Pool on every node that receives them.
McCallum (WO 2018145168 A1) teaches a distributed block chain cryptocurrency system for securement against unauthorised transactions, including preprocessor, transaction ID, and memory pool.
Martinez et al. (US 20030097464 A1) teaches distributed web services network architecture. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685